Title: To George Washington from Maj. Gen. Horatio Gates, 23 January 1778 [letter not found]
From: Gates, Horatio
To: Washington, George

Letter not found: from Maj. Gen. Horatio Gates, 23 Jan. 1778. On 10 Feb., GW wrote Gates: “I received a letter from you of the 23d January on the subject of Cloathing said to be collected in this State for the use of the Pennsylva Troops, and delivered out to the Army in general.” The only extant letter from Gates to GW of this date concerns Maj. Gen. Thomas Conway, not clothing.